UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4684



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BERNARD JERIDORE, a/k/a Benny B, a/k/a Bernie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-03-162)


Submitted:   June 22, 2006                 Decided:   July 10, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Seekings, Charleston, South Carolina, for Appellant.
Jonathan S. Gasser, United States Attorney, Jimmie Ewing, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina; Robert H.
Bickerton, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bernard   Jeridore    appeals       his   120-month    sentence    for

convictions on various drug charges.              Jeridore asserts that the

district court erred by determining that he was ineligible for

application of the safety valve, 18 U.S.C. § 3553(f), which would

have required the court to impose a sentence without regard to the

applicable    statutory     minimum   sentence.         Because   the    district

court’s   finding    that    Jeridore       did   not   meet   the   §    3553(f)

truthfulness requirement is not clearly erroneous, we affirm.



                                      I.

          In late 2002 Jeridore was involved with a major cocaine

distribution network in Charleston, South Carolina, that was then

under investigation by federal agents. Jeridore and fourteen other

defendants connected with the network were charged in a 61-count

indictment filed on April 10, 2003.           Jeridore was charged with (1)

conspiracy to possess with the intent to distribute cocaine and

marijuana, 21 U.S.C. §§ 841(a)(1), 846, and (2) possession with the

intent to distribute cocaine, 21 U.S.C. § 841(a)(1). Jeridore pled

guilty to both counts on October 29, 2003.                The plea agreement

provided that in exchange for Jeridore’s plea and cooperation

(including his willingness to submit to polygraph examination upon

the government’s request), the government would move for a downward




                                        2
departure for substantial assistance and an offense level reduction

for acceptance of responsibility.

          Jeridore was interviewed by government agents on several

occasions. At the first interview Jeridore admitted to involvement

in only one cocaine transaction.      At the second interview agents

confronted Jeridore with evidence suggesting that he had been

involved to a greater degree.    Jeridore then admitted that he had

not been totally truthful at the first interview and admitted

involvement in two other transactions.     In all three transactions

Jeridore obtained one to two kilos of cocaine from an acquaintance,

“J. Black,” and then sold the cocaine to another acquaintance,

Christopher Bryant.       Although Jeridore had known Black since

approximately 1992 and had conducted at least three major drug

transactions with him, Jeridore claimed that he did not know

Black’s full name, Black’s address, or what vehicle Black drove,

nor did he know any means by which Black could be reached.            The

government characterized Jeridore’s asserted lack of knowledge

about Black as “nothing short of almost ludicrous.”       J.A. 347.

          Agents   also   interviewed   another   drug   dealer,   James

Anderson, who reported that Jeridore had been involved in drug

activity in Myrtle Beach, South Carolina.          When agents asked

Jeridore during a third interview whether he had been involved in

the Myrtle Beach drug deals, Jeridore denied any involvement.

After being confronted with a surveillance report showing his


                                  3
involvement, however, Jeridore conceded that he had once met with

Anderson and that he knew Don Gause, a Myrtle Beach police officer

who had been implicated in drug deals.               Based on these conflicting

statements, agents arranged for Jeridore to take a polygraph

examination.    The polygraph examiner opined that Jeridore had been

deceptive when he told the examiner that was he was not involved in

any drug transactions with Officer Gause. At Jeridore’s sentencing

hearing Gause corroborated Jeridore’s assertion that they had

neither conversed about drugs nor engaged in drug transactions.

          The district court granted Jeridore a two-level reduction

for acceptance of responsibility but found that the § 3553(f)

safety valve did not apply because Jeridore was not “truthful and

forthcoming    to   the   Government       in    all     respects.”    J.A.   350.

Jeridore’s resulting guideline range was 97 to 121 months, but due

to the statutory 10-year mandatory minimum, his actual sentencing

range was 120 to 121 months. The district court sentenced Jeridore

to a term of 120 months in prison.



                                   II.

          The safety valve requires a district court to impose a

sentence within the applicable guideline range without regard to

any   statutory     minimum   sentence          if   a    defendant   meets   five

requirements.     18 U.S.C. § 3553(f).          The requirements are:     (1) the

defendant has no more than one criminal history point, (2) the


                                       4
defendant did not use violence or credible threats of violence or

possess a firearm in connection with the offense, (3) the offense

did not result in death or serious bodily injury, (4) the defendant

was not an organizer or leader of others in the offense, and (5)

the defendant provided truthful information to the government

concerning the crime.      Id.     To satisfy the fifth requirement, the

defendant    must    “truthfully       provide[]    to    the       Government   all

information and evidence the defendant has concerning the offense

or offenses that were part of the same course of conduct or of a

common scheme or plan.”            Id.       § 3553(f)(5).          This provision

requires more than accepting responsibility for one’s own acts; it

requires a defendant to disclose all he knows concerning both his

involvement and that of any co-conspirators.                    United States v.

Ivester, 75 F.3d 182, 184 (4th Cir. 1996).                The burden is on the

defendant to prove that all five safety valve requirements have

been met.     United States v. Beltran-Ortiz, 91 F.3d 665, 669 (4th

Cir. 1996).

            Jeridore argues that the district court erred when it

determined    that   he   was    not   “truthful    and   forthcoming       to   the

Government in all respects.”           J.A. 350.     The factual findings of

the   district   court    with    respect     to   whether      a    defendant   has

satisfied the criteria of § 3553(f) may not be reversed absent

clear error.     United States v. Wilson, 114 F.3d 429, 432 (4th Cir.

1997).   In making its findings, the district court here observed


                                         5
that Jeridore had not been forthright with the government:           when

Jeridore failed to voluntarily tell the full story about the crime,

the government confronted him with certain information, and he then

grudgingly gave a fuller account.         This approach did not satisfy

Jeridore’s burden to disclose all he know about the crime, and the

district court did not clearly err in finding that he was not

truthful and forthcoming in all respects.

            The parties dispute whether it was appropriate for the

district court to consider evidence (such as the polygraph results)

about Jeridore’s involvement with the Myrtle Beach drug sales.

Jeridore argues that the alleged Myrtle Beach drug sales were not

part of a “common scheme or plan” with the charged conduct, making

information about those transactions irrelevant for § 3553(f)(5)

purposes.     Even if we were to agree with Jeridore on this point,

however, we would affirm the district court’s determination that

Jeridore is not eligible for the safety valve because of Jeridore’s

lack of truthfulness as to his drug transactions with Black and

Bryant.     Jeridore   further   argues    that   the   district   court’s

§ 3553(f) untruthfulness finding is inconsistent with its finding

that Jeridore was entitled to an offense-level reduction for

acceptance of responsibility, U.S.S.G. § 3E1.1.         Although there is

some logical force to this argument, we cannot say that the

district court’s findings were so “inconsistent [] that both could

not stand.”    See United States v. Sabir, 117 F.3d 750, 754 (3d Cir.


                                   6
1997). We therefore affirm the district court’s determination that

Jeridore was ineligible for the safety valve.



                                         III.

              Jeridore next argues that under United States v. Booker,

543 U.S. 220, 125 S. Ct. 738 (2005), facts alleged to deny a

defendant     an     otherwise   available       sentence   reduction     must   be

admitted by the defendant or proven beyond a reasonable doubt to a

jury.     Because Jeridore did not raise this issue in the district

court, we review for plain error.             United States v. Rodriguez, 433

F.3d 411, 414-15 (4th Cir. 2006).               To establish that the district

court committed plain error, Jeridore must show that (1) an error

was   made,    (2)    the   error   was    plain,    (3)    the   error   affected

Jeridore’s substantial rights, and (4) the error seriously affects

the     fairness,     integrity,    or     public    reputation     of    judicial

proceedings.       United States v. Olano, 507 U.S. 725, 732-37 (1993).

In Booker the Supreme Court held that any fact (other than a prior

conviction) necessary to support a sentence exceeding the maximum

authorized by the facts established in a guilty plea must be

admitted by the defendant or proved to a jury beyond a reasonable

doubt.     543 U.S. at ---, 125 S. Ct. at 756.                In this case the

maximum sentence authorized by the facts established in Jeridore’s

plea was 121 months.        Jeridore’s eligibility for the safety valve

had no bearing on whether his sentence would exceed 121 months;


                                          7
rather, it affected only whether the court could sentence him to a

term shorter than 120 months.    Jeridore therefore cannot establish

plain   Booker    error   resulting    from   the   district   court’s

determination that he was ineligible for the safety valve.

                                 ***

            For the foregoing reasons, we affirm Jeridore’s 120-month

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court, and argument would not aid the decisional process.



                                                               AFFIRMED




                                  8